Citation Nr: 1042511	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 0 percent for a 
left eye disability (claimed as foreign body, left eye).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a 0 percent disability 
evaluation for a left eye disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an increased 
rating in excess of 0 percent for a left eye disability.  

The Veteran contends that his eye condition is worse than the 0 
percent evaluation assigned.  The Veteran was initially awarded 
service connection for a left eye disability in the November 1986 
rating decision.  In a June 2006 rating decision, the RO 
continued the 0 percent evaluation, which is currently on appeal 
to the Board.  The Veteran filed a timely notice of disagreement 
with the 0 percent rating in July 2006.  

The Veteran was last given a VA examination in April 2006 in 
order to establish the severity of his service-connected eye 
condition.  The Veteran contends that this examination did not 
accurately portray the current status of his disability.  
Furthermore, the Veteran contends that he still has a piece of 
steel in his eye that causes him pain.  Additionally, he states 
that his eye stays red all the time.  The Veteran reports that 
both the pain and redness of his eye has continued to worsen.  
Lastly, the Veteran's representative states that because of the 
nature of the Veteran's disability, a four year old examination 
cannot accurately portray the current extent of his eye 
condition.  

In this particular case, the April 2006 VA examination is too 
remote in time to address the current severity of the Veteran's 
service-connected left eye disability.  See  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the Veteran's contention that his disability had 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, the Board must remand 
this matter to afford the Veteran an opportunity to undergo a VA 
examination to assess the current nature, extent and severity of 
his eye condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that the Veteran was 
receiving periodic treatment for his eye condition up through 
August 2008.  However, no subsequent VA medical records 
associated with that disability have yet been associated with the 
claims folder.  Because it appears that there may be outstanding 
VA medical records dated after August 2008 that may contain 
information pertinent to his claim, those records are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be 
offered the opportunity to submit any private treatment records 
in support of his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA treatment records dated from 
August 2008 to the present.  Any attempts to 
obtain these records and responses received 
thereafter should be associated with the 
Veteran's claims file.  The Veteran should 
also be offered the opportunity to submit any 
private treatment records in support of his 
claim.

2)	After obtaining any available treatment 
records, the Veteran should be scheduled for 
a new VA examination by a physician or 
physicians with the appropriate expertise to 
determine  the current level of severity of 
the  Veteran's eye condition.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note in the examination 
report that the claims folder and the remand 
have been reviewed.  

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's eye disability.  All indicated 
tests and studies should be undertaken.  With 
respect to the Veteran's left eye disability, 
the examiner should describe in detail all 
current symptoms, to include impairment of 
visual acuity or field loss, pain, rest 
requirements, and/or episodic incapacity of 
the eye.  

State the length of time during the past 
twelve months that the Veteran has had 
incapacitating episodes due to his left eye 
disability.  For VA purposes, an 
incapacitating episode is a period of acute 
symptoms severe enough to require prescribed 
bed rest and treatment by a physician or 
other healthcare provider.

Corrected and uncorrected central visual 
acuity for distance and near should be 
measured for both eyes based on the Snellen's 
test type or equivalent.  If the Veteran is 
blind in either eye, the examiner should so 
state.   

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  
Thereafter, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


